Citation Nr: 1235122	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  08-35 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, claimed as residuals of a neck injury.

2.  Entitlement to service connection for a lumbar spine disorder, claimed as residuals of a back injury.

3.  Entitlement to service connection for headaches, claimed as residuals of a head injury.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from January 1968 until March 1969.  

This case comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision rendered by the Philadelphia, Pennsylvania Regional Office of the Department of Veterans Affairs (VA).  The Veteran's claims file has since been transferred to the Denver, Colorado Regional Office (RO).  

This matter was previously before the Board in September 2011.  At that time, the Board remanded the claims for additional development.

The Veteran testified before the undersigned Veterans Law Judge at an April 2011 hearing at the RO.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The evidence of record is in relative equipoise as to whether the Veteran's cervical spine disorder, which has been identified as cervical degenerative joint, cervical degenerative disc disease and stenosis at C6-7 with left C6 and C7 moderate sensorimotor radiculopathy, is related to his active military service.  

2.  The evidence of record is in relative equipoise as to whether the Veteran's lumbar spine disorder, which has been identified as lumbosacral degenerative joint disease and lumbosacral degenerative disc disease, is related to his active military service.  

3.  The Veteran's headaches are due to his cervical spine disorder.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for a cervical spine disorder, which has been identified as cervical degenerative joint disease, cervical degenerative disc disease and stenosis at C6-7 with left C6 and C7 moderate sensorimotor radiculopathy, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for a lumbar spine disorder, which has been identified as lumbosacral degenerative joint disease and lumbosacral degenerative disc disease, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The criteria for the establishment of service connection for headaches, as secondary to the cervical spine disorder, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Applicable Law 
 
Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection can also be granted when a disability is the proximate result of or due to a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additionally, the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show the following: (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service connected disability.  Id.





Cervical and Lumbar Spine Disorders

The Veteran contends that he injured both his cervical and lumbar spine in service.  He has reported that while in the Navy he fell about 10 feet from a gun turret when the gun unexpectedly fired.

The Veteran has also submitted numerous lay statements, including in an April 2011 travel board hearing, to support that claim.  Additionally, lay statements from his siblings and his mother (dated in July 2007) included reports of memories of being told of the in-service fall around the time it occurred.  In an August 2009 statement, his first ex-wife, S.M., also reported that she married the Veteran after his discharge and that he had told her about his back pain at that time.  Also, his later ex-wife, M.W. in July 2007 statement, reported that the Veteran had frequently complained of his injury and pain throughout their marriage.   Additionally, in a statement received in February 2010, R.A.D. reported that he served with the Veteran and had witnessed the incident in question.  Given the evidence of record, the Board finds that the Veteran indeed fell from a gun turret as he described.  

The question then turns to whether the Veteran currently has a cervical and/or lumbar spine disorder related to that incident.  

The service treatment records include a January 1968 enlistment examination that noted that the Veteran had an abnormal spine, with dorsal kyphosis.  A February 1968 record noted a report of moderate pain to the right shoulder.  Additionally, in November 1968 the Veteran complained of back pain after working in confined spaces and the examiner found a muscle strain to the back.  Later in November 1968, a doctor noted that the Veteran's back pain had improved and the Veteran was able to stand fully erect.  

Following service, the record does not include any medical records for decades following the March 1969 hardship discharge.  Private medical records and VA medical records generally documents complaints of, or treatment for, back pain.  In an August 1993 CT report, a radiologist found degenerative arthritis and probable disc herniation.  In a May 1996 MRI report, an examiner found the Veteran to have stenosis and a combination of bony spur at C5/6 and C6/7.  The examiner also noted a herniated disc with cord compression.  In an October 2000 MRI report, the examiner found moderate spinal stenosis at C6-7 due to spondylosis, degenerative changes at C5-6 and disc bulging at C3-4.

In October 2000, W.C., D.O. noted that the Veteran's past medical history included degenerative joint disease of the cervical and lumbar spine, with multiple traumas to both areas while in the Armed services and in law enforcement.  The examiner noted recent CT scans showed spinal stenosis due to facet joints combined with degenerative disc disease at multiple levels at both the cervical and lumbar areas, but no marked neurological deficit but chronic pain. W.C., D.O. diagnosed the Veteran with advanced degenerative joint disease of the lumbosacral spine.  

In January 2008, the Veteran's physician R.S. reported that the Veteran has chronic severe neck pain that "could have started from the injury to his neck when blown off gun turret in the service."  W.C., D.O. similarly reported that the Veteran had "advanced degenerative joint disease...had remote injuries to his axial spine which could have been when he was knocked from a gun turret."

In a September 2009 VA medical record, the Veteran reported that his back and neck problems began after falling from a gun turret and onto a steel deck.  The Veteran received a diagnosis of chronic neck and low back pain.

The Veteran received VA spine and mental examinations in October 2011.  The VA examiner diagnosed the Veteran with lumbosacral degenerative joint disease and degenerative disc disease without radiculopathy and cervical degenerative disc and degenerative joint disease with left C6, C7 moderate sensorimotor radiculopathy and stenosis at C6-7.  

The VA examiner also reviewed the Veteran's claims file and VA electronic records.  The examiner noted that the January 1968 enlistment examination showed that the Veteran had an abnormal spine, with dorsal kyphosis.  The examiner opined that the Veteran had cervical and lumbar spine disorders that were more likely than not (probability greater than 50 percent) medically related to the Veteran's active military service, including fall from a gun turret.  The examiner noted that the fall of 10 feet from a turret was a plausible mechanism of injury to the neck and lower back.  The examiner further noted that there was no evidence to suggest another traumatic event that would explain the persistent and progressive worsening of the conditions over time and no other apparent confounding etiologies for the claimed neck and back disabilities.  

The VA examiner also noted that the pre-enlistment dorsal kyphosis was less likely than not (probability less than 50 percent) aggravated by or worsened during service.  The dorsal kyphosis noted on enlistment refers to the middle or thoracic spine and was most likely either very mild or positional, considering that there was no subsequent documentation in the medical records.  Additionally, the examiner noted that the Veteran denied having middle/dorsal/thoracic spine concerns.

The Board finds the evidence of record to be in relative equipoise as to whether the Veteran's cervical spine disorder and lumbar spine disorder developed due to his in-service fall from a gun turret.  The October 2000 private medical record documents that the Veteran had additional trauma to his spine following service, that record, however, is the only indication of record of such additional trauma.  

Additionally, all the medical opinion evidence of record supports the Veteran's contentions, including the findings of the October 2011 VA examiner.  The October 2011 VA examiner specifically opined that the Veteran's cervical and lumbar spine disorders were both more likely than not (probability greater than 50 percent), medically related to the Veteran's active military service, to include the November 1968 fall off a gun turret.  

Given the evidence of record and resolving any doubt in favor of the Veteran, the Board finds that the Veteran's cervical spine disorder and lumbar spine disorder developed due to service.  The Veteran's claims for service connection for a cervical spine disorder and lumbar spine disorder are granted.



Headaches Claim

The Veteran also contends that he developed headaches due to his fall from a gun turret in service.  As previously noted, the Board has accepted the occurrence of that incident.  

In an August 2009 lay statement, the Veteran's ex-wife S.M. reported that following her marriage to the Veteran after his discharge she remembered him taking a lot of aspirin and prescription pain medications.  She further reported that the Veteran had told her at that time that he had injured himself in service and had bouts of pain to his neck, back and headaches.  The Veteran has also reported that his headaches began following the injury in lay statements, including his April 2011 Board hearing.

The service treatment records do not document any complaints of, or treatment for, headaches.

Following service, in an October 2000 history and physical, W.C., D.O. reported that the Veteran had headaches pain that radiated in his upper maxillary area, jaws, temples, frontal scalp and down both sides of his neck and back of his neck.  The examiner found acute cephalgia that was uncontrolled as out-patient and cluster headaches by history.

In a September 2009 VA medical record, the Veteran similarly reported that following his in-service fall he has cluster headaches and neck and back pain.  The examiner found the Veteran to have cluster headaches.

 A July 2003 W.C., D.O. private medical record documents that the Veteran complained of very bad headaches.  The examiner diagnosed the Veteran with migraine cephalgia.  

The Veteran received VA spine and mental examinations in October 2011, which include a claims file review.  The October 2011 VA examiner found that the Veteran did not meet the criteria for a cognitive disorder, not otherwise specified, secondary to a traumatic brain injury (TBI).  The examiner also found no mental condition.

The October 2011 VA examiner, however, did note that the Veteran had diagnoses of migraine headaches and cluster headaches.  The examiner found that both migraine and cluster headaches were more likely than not (probability greater than 50 percent) medically related to the Veteran's active military service, to include the November 1968 fall from a gun turret.  The examiner reported that the Veteran recalled having headaches immediately after the fall, though mild and intermittent and "not concerning".  The Veteran found those headaches to be responsive to aspirin, but that his headaches have progressively worsened over time.  

The VA examiner explained that headaches due to mild TBI generally do not progressively worsen, but rather improve over time and thus his current chronic headaches were not likely due to mild TBI.  The examiner noted, however, that the Veteran reported that a year or so following his discharge the Veteran reported seeking medical attention for his headaches, with worsening neck and low back pain.  The Veteran had received diagnoses of migraine and cluster headaches that have persisted and progressively worsened over time, in correlation with his progressively worsening cervical spine degeneration.  The examiner reported that it was generally medically accepted that cervical spine deterioration may cause complex headaches syndromes, including vascular headaches such as migraine and cluster headaches.  Therefore, the examiner found the Veteran's current headaches disorder(s) to more likely than not be attributed to his cervical spine condition, which is more likely that not related to the Veteran's service.  

As previously noted, the Board has granted service connection for the Veteran's cervical spine disorder.  The October 2011 VA examiner has found the Veteran's headaches to be attributable to the now service-connected cervical spine condition.  No other medical evidence of record addresses the etiology of the Veteran's headaches.  As such, the Board finds that service connection for headaches, as secondary to the service-connected cervical spine disorder, is granted.  


ORDER

Entitlement to service connection for a cervical spine disorder, which has been identified as cervical degenerative joint disease, cervical degenerative disc disease and stenosis at C6-7 with left C6 and C7 moderate sensorimotor radiculopathy, is granted.

Entitlement to service connection for a lumbar spine disorder, which has been identified as lumbosacral degenerative joint disease and lumbosacral degenerative disc disease, is granted.

Entitlement to service connection for headaches is granted.




____________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


